DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The Examiner interviewed with Applicant’s representative Mark Wolfe to discuss that while claim 13 ends with a comma, the claim also contains a period in line 15. During the interview, Applicant representative proposed canceling lines 16-18 of the claim. The Examiner agrees.
Authorization for this examiner’s amendment was given in an interview with Mark Wolfe on 06/29/2022.

The application has been amended as follows: 
IN THE CLAIMS
Claim 13, lines 16-18: “a second optical permutation device optically coupling a second subset of access nodes to the core switches by optical links to communicate data packets between the second subset of access nodes and the core switches as optical signals,” has been deleted.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL K MAGLO whose telephone number is (571)270-1854. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL K MAGLO/Examiner, Art Unit 2414                                                                                                                                                                                                        06/29/2022

/REBECCA E SONG/Primary Examiner, Art Unit 2414